DETAILED ACTION
	This action is responsive to amendment received 23 February 2022.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
The prior claim objections are withdrawn in view of Applicant’s amendments.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites selectively growing the metal film is performed by supplying a gas having an incubation time shorter for the base film than for the insulating film, thereby rendering the claim indefinite.  The apparent incubation time may depend on the combination of thin-film and substrate and the deposition parameters, and furthermore, different methods for determining the incubation time for equal processes results in different perceived incubation times, i.e. a perceived incubation time depends on numerous variables, process parameters, material combinations, and measurement techniques that are not disclosed.1 Without a detailed description of the measurement method, the incubation time is a 2  For the purpose of examination, this will simply be treated as a restatement of the “selectively growing the metal film on the base film remaining on the bottom portion in the recess” already recited in claim 1, further requiring supplying a gas.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (US 2010/0210105).
(Re Claims 1 and 3, also see §112 rejection above) Baek teaches a film forming method of embedding a metal film in a recess, which is formed in a substrate (110) and has an insulating film (160) formed on a surface of the recess, the method comprising (see Figs. 5-6 and supporting text):
conformally forming a base film in the recess, the base film including a bottom portion formed on a bottom portion of the recess (170); 
etching the base film by supplying an etching gas to which the bottom portion of the base film is exposed such that a surface of the insulating film formed on an upper portion of an inner wall of the recess is exposed and the bottom portion of the base film remains on the bottom portion in the recess (refer back to Figs. 2-4, 170 is etched to expose 160 in Fig. 5, 170 becomes 175, para. [0030]); and 
selectively growing the metal film on the bottom portion of the base film remaining on the bottom portion in the recess (195 is selectively deposited, para. [0032], the CVD/ALD disclosed requires supplying a process gas).
(Re Claim 6) wherein the conformally forming the base film is performed through an atomic layer deposition (ALD) method using a titanium-containing gas (para. [0028] discloses 170/175 may be TiN formed by ALD, depositing a TiN layer by ALD requires a Ti-containing source gas, this is an implicit disclosure).
.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2010/0210105) as applied above, and further in view of Chandrashekar et al. (US 2013/0302980).
Baek is silent regarding the limitations of claims 4 and 5 regarding whether the process is performed in a single chamber or in multiple chambers connected by a load-lock.  Related art from Chandrashekar discloses wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are consecutively performed in the same processing container (para. [0174] discloses all etch and deposition operations may be performed in the same chamber, also note para. [0215]). Related art from Chandrashekar also discloses wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are performed in separate processing containers, which are connected to one another via a vacuum transfer chamber (Fig. 25A, paras. [0210]-[0214]).  In view of Chandrashekar, performing the process in a single chamber or in a cluster tool having multiple chambers connected by a load lock are obvious alternatives, each having advantages, both are well-known in the art, and therefore no new or unexpected results would result from either.  Performing the processes in a single chamber reduces handling/transferring operations and pump down time, eliminates the need for multiple process chambers and additional load locks and supporting equipment, thereby reducing cost.  Performing the processes in individual, dedicated chambers of a cluster tool having a load lock allows for greater throughput while maintaining a vacuum environment thereby eliminating individual per wafer pump down times, exposure to atmosphere/oxidation, and contamination, while further mitigating cross-contamination between processes.  A PHOSITA would recognize the advantages of either performing the deposition and etching steps in a single chamber or in a cluster tool environment/individual chambers, both having well known advantages, predictable results, and are nothing more than a rudimentary process flow/equipment consideration, typically dictated by the readily available equipment.  Either would have been an obvious alternative to a PHOSITA performing Baek’s methods.


Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (US 9,437,714) in view of Fumitake et al. (US 2014/0110778) and Baek et al. (US 2010/0210105).
(Re Claims 1 and 3, also see §112 rejection above) Adusumilli teaches a film forming method of embedding a metal film in a recess, which is formed in a substrate and has an insulating film (spacers 23) formed on a surface of the recess, the method comprising:
conformally forming a base film in the recess, the base film including a bottom portion formed on a bottom portion of the recess (28); 
etching the base film by supplying an etching gas to which the bottom portion of the base film is exposed such that a surface of the insulating film formed on an upper portion of an inner wall of the recess is exposed and the bottom portion of the base film remains on the bottom portion in the recess (barrier 28 is conformally deposited by ALD then etched back as shown in Fig. 4, col 6 line 46 - col 7 line 8); and 
selectively growing the metal film on the bottom portion of the base film remaining on the bottom portion in the recess (metal 29 is selectively deposited, Fig. 5 and col 7 lines 25-49, CVD is disclosed and requires supplying a gas).
Adusumilli is silent regarding using an etching gas when etching the base film.  A PHOSITA would be motivated to look to related art to teach a suitable technique for etching the base film.  Related art from Fumitake teaches using a known technique such as dry etching (paras. [0069], [0089]), and dry etching requires supplying an etching gas.  Additional related art from Baek also teaches supplying an etching gas when etching (para. [0030]).  In view of the prior art, a PHOSITA would find it obvious to employ known/working etchants from the prior art, having predictable results and an expectation of success, where Adusumilli is silent regarding the etchant.

(Re Claim 6) wherein the conformally forming the base film is performed through an atomic layer deposition (ALD) method using a titanium-containing gas (ALD of TiN is disclosed, col 6 lines 46-60, this process inherently requires a Ti-containing gas).
.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (US 9,437,714), Fumitake et al. (US 2014/0110778), and Baek et al. (US 2010/0210105) as applied above, and further in view of Chandrashekar et al. (US 2013/0302980).
Adusumilli is silent regarding the limitations of claims 4 and 5 regarding whether the process is performed in a single chamber or in multiple chambers connected by a load-lock.  Related art from Chandrashekar discloses wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are consecutively performed in the same processing container (para. [0174] discloses all etch and deposition operations may be performed in the same chamber, also note para. [0215]). Related art from Chandrashekar also discloses wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are performed in separate processing containers, which are connected to one another via a vacuum transfer chamber (Fig. 25A, paras. [0210]-[0214]).  In view of Chandrashekar, performing the process in a single chamber or in a cluster tool having multiple chambers connected by a load lock are obvious alternatives, each having advantages, both are well-known in the art, and therefore no new or unexpected results would result from either.  Performing the processes in a single chamber reduces handling/transferring operations and pump down time, eliminates the need for multiple process chambers and additional load locks and supporting equipment, thereby reducing cost.  Performing the processes in individual, dedicated chambers of a cluster tool having a load lock allows for greater throughput while maintaining a vacuum environment thereby eliminating individual per wafer pump down times, exposure to atmosphere/oxidation, and contamination, while further mitigating cross-contamination between processes.  A PHOSITA would recognize the advantages of either performing the deposition and etching steps in a single chamber or in a cluster tool environment/individual chambers, both having well known advantages, predictable results, and are nothing more than a rudimentary process flow/equipment consideration, typically dictated by the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (US 9,437,714), Fumitake et al. (US 2014/0110778), and Baek et al. (US 2010/0210105) as applied above, and further in view of and further in view of Togo et al. (US 2015/0380409).
Adusumilli is silent regarding wherein the etching the base film is performed through an etching process using a halogen-containing gas.  A PHOSITA would be motivated to look to related art to teach appropriate etchants for Adusumilli’s TiN base film as opposed to developing a new etch process from scratch as this would be the least labor intensive option.  Related art from Togo teaches halogen containing gases are appropriate for etching TiN (para. [0042]) and a PHOSITA would find it obvious to employ known/working etchants from the prior art, all having predictable results and an expectation of success, where Adusumilli is silent regarding the etchant.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2016/0204221) in view of Fumitake et al. (US 2014/0110778) and Baek et al. (US 2010/0210105).
 (Re Claim 1) He teaches a film forming method of embedding a metal film in a recess, which is formed in a substrate and has an insulating film (160) formed on a surface of the recess, the method comprising:
conformally forming a base film in the recess, the base film including a bottom portion formed on a bottom portion of the recess (Figs. 6-7, 170); 
etching the base film by supplying an etching gas to which the bottom portion of the base film is exposed such that a surface of the insulating film formed on an upper portion of an inner wall of the recess is exposed and the bottom portion of the base film remains on the bottom portion in the recess (Figs. 10-11, para. [0031]); and 
selectively growing the metal film on the bottom portion of the base film remaining on the bottom portion in the recess (190, Figs. 14-15, para. [0032]).



Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being anticipated by Lim et al. (US 2018/0175165) in view of Fumitake et al. (US 2014/0110778) and Baek et al. (US 2010/0210105).
(Re Claims 1 and 3, also see §112 rejection above) Lim teaches a film forming method of embedding a metal film in a recess, which is formed in a substrate and has an insulating film (Fig. 8, 138/238) formed on a surface of the recess, the method comprising:
conformally forming a base film in the recess, the base film including a bottom portion formed on a bottom portion of the recess (Fig. 9, 162/262); 
etching the base film by supplying an etching gas to which the bottom portion of the base film is exposed such that a surface of the insulating film formed on an upper portion of an inner wall of the recess is exposed and the bottom portion of the base film remains on the bottom portion in the recess (Figs. 11-12, paras. [0034]-[0035]); and 
selectively growing the metal film on the bottom portion of the base film remaining on the bottom portion in the recess (Fig. 13, 167/267 selectively grown by ALD or CVD, paras. [0036]-[0039]).
Lim is silent regarding using an etching gas when etching the base film.  A PHOSITA would be motivated to look to related art to teach a suitable technique for etching the base film.  Related art from Fumitake teaches using a known technique such as dry etching (paras. [0069], [0089]), and dry etching requires supplying an etching gas.  Additional related art from Baek also teaches supplying an etching gas when etching (para. [0030]).  In view of the prior art, a PHOSITA would find it obvious to employ 
 (Re Claim 6) wherein the conformally forming the base film is performed through an atomic layer deposition (ALD) method using a titanium-containing gas (paras. [0029]-[0031], a number of Ti-containing layers for 162/262 formed by ALD are disclosed, forming a Ti-containing layer by ALD requires a Ti-containing source gas).
(Re Claim 8) wherein the selectively growing the metal film is performed through a chemical vapor deposition (CVD) method or an atomic layer deposition (ALD) method using a tungsten-containing gas or a ruthenium-containing gas (paras. [0036]-[0037]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0175165), Fumitake et al. (US 2014/0110778), and Baek et al. (US 2010/0210105) as applied above, and further in view of Chandrashekar et al. (US 2013/0302980).
Lim is silent regarding the limitations of claims 4 and 5 regarding whether the process is performed in a single chamber or in multiple chambers connected by a load-lock.  Related art from Chandrashekar discloses wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are consecutively performed in the same processing container (para. [0174] discloses all etch and deposition operations may be performed in the same chamber, also note para. [0215]). Related art from Chandrashekar also discloses wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are performed in separate processing containers, which are connected to one another via a vacuum transfer chamber (Fig. 25A, paras. [0210]-[0214]).  In view of Chandrashekar, performing the process in a single chamber or in a cluster tool having multiple chambers connected by a load lock are obvious alternatives, each having advantages, both are well-known in the art, and therefore no new or unexpected results would result from either.  Performing the processes in a single chamber reduces handling/transferring operations and pump down time, eliminates the need for multiple process chambers and additional load locks and supporting equipment, thereby reducing cost.  Performing the processes in individual, dedicated chambers of a cluster tool having a load lock allows for greater throughput while maintaining a vacuum environment .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0175165), Fumitake et al. (US 2014/0110778), and Baek et al. (US 2010/0210105) as applied above, and further in view of Togo et al. (US 2015/0380409).
Lim is silent regarding wherein the etching the base film is performed through an etching process using a halogen-containing gas.  A PHOSITA would be motivated to look to related art to teach appropriate etchants for Lim’s TiN base film as opposed to developing a new etch process from scratch as this would be the least labor intensive option.  Related art from Togo teaches halogen containing gases are appropriate for etching TiN (para. [0042]) and a PHOSITA would find it obvious to employ known/working etchants from the prior art, all having predictable results and an expectation of success, where Lim is silent regarding the etchant.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrashekar et al. (US 2013/0302980).
(Re Claims 1 and 3, also see §112 rejection above) Chandrashekar teaches a film forming method of embedding a metal film in a recess, which is formed in a substrate and has an insulating film (419) formed on a surface of the recess, the method comprising (see Fig. 4A and supporting text throughout the disclosure):
conformally forming a base film in the recess, the base film including a bottom portion formed on a bottom portion of the recess (413, paras. [0080]-[0081], or in the alternative 402+413); 

selectively growing the metal film on the bottom portion of the base film remaining on the bottom portion in the recess (step 450, paras. [0083]-[0086], [0061]-[0079]).
(Re Claim 4) wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are consecutively performed in the same processing container (para. [0174] discloses all etch and deposition operations may be performed in the same chamber, also note para. [0215]).
(Re Claim 5) wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are performed in separate processing containers, which are connected to one another via a vacuum transfer chamber (Fig. 25A, paras. [0210]-[0214]).
(Re Claim 6) wherein the conformally forming the base film is performed through an atomic layer deposition (ALD) method using a titanium-containing gas (the base film is TiN layer 413, para. [0167] discloses the Ti-containing layers may be formed by ALD and further discloses several Ti-containing gases).
(Re Claim 7) wherein the etching the base film is performed through an etching process using a halogen-containing gas (NF3, paras. [0083], [0093]-[0094], [0105]-[0109], [0169]).
(Re Claim 8) wherein the selectively growing the metal film is performed through a chemical vapor deposition (CVD) method or an atomic layer deposition (ALD) method using a tungsten-containing gas or a ruthenium-containing gas (paras. [0083]-[0086], [0061]-[0079], [0156]-[0167], W is deposited using CVD and W-containing precursors).

Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive.  Applicant’s remarks with respect to the incubation time do not overcome the indefiniteness rejection, also see Rem et al. and MPEP §2175.05(b)(II).  The rejections above have been updated in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also see MPEP §2175.05(b)(II).
        2 See Abstract, Introduction, and Conclusion sections in Rem et al. Incubation time measurements in thin-film deposition. J. Electrochem. Soc. Vol. 144, No. 6, 1997, pp. 2101-2105.